Citation Nr: 1755150	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a heart disease other than coronary artery disease (CAD).

2. Entitlement to service connection for stroke, secondary to CAD.

3. Entitlement to an initial rating for CAD in excess of 10 percent disabling prior to June 2, 2014, and in excess of 30 percent disabling thereafter.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, with service in Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) in November 2010 (denying service connection for heart disease and stroke), December 2012 (granting service connection for CAD at 10 percent disabling, effective January 28, 2011), and February 2013 (denying entitlement to TDIU). An interim August 2017 rating decision increased the Veteran's rating for CAD to 30 percent disabling, effective June 2, 2014. 

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's original claim for heart disease (since characterized by the RO as congestive heart failure due to viral cardiomyopathy with atrial fibrillation) to any heart disease other than CAD, as reflected on the title page.

The RO last adjudicated the claims of service connection for a stroke and heart disease other than CAD and entitlement to TDIU in January 2014 statements of the case (SOCs); new and material evidence has since been added to the record, including VA examinations and VA treatment records. A waiver of agency of original jurisdiction (AOJ) review has not been submitted, nor is a waiver presumed pursuant to 38 U.S.C. § 7105(e)(1), because the evidence was generated by VA (rather than submitted by the Veteran). However, as the claims are being remanded, no prejudice to the Veteran will result in proceeding without a waiver.

The Board acknowledges that the issues of entitlement to service connection for bilateral upper extremity neuropathy and an increased initial rating for posttraumatic stress disorder (PTSD) have been perfected, but not yet certified to the Board. The Board's review of the claims file reveals that the AOJ is still taking action on these issues. As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims. 

Heart claims

The record is unclear about whether the cause of the Veteran's heart symptoms throughout the appeal period, notably the beginning of the appeal period, is the result of his service-connected CAD or a non-service-connected heart disease. In this respect, the VA examinations are inadequate. 

The record is inconsistent about when the Veteran was first diagnosed with CAD. See August 2010 VA examination (no history of CAD), November 2012 VA examination (date of diagnosis as 2011), September 2015 VA examination (date of diagnosis December 2013). VA treatment records first mention CAD in July 2007, with the next diagnosis appearing in October 2010. 

The Veteran's claim was filed in April 2010. He has been diagnosed with atrial fibrillation from the start of the appeal period. In a June 2017 addendum to the September 2015 VA examination, the VA examiner opined that the Veteran had an ablation surgery and that, therefore, the Veteran's atrial fibrillation was "not a factor." The record reflects the Veteran's ablation was in or about January 2011. Therefore, it appears that the Veteran's symptoms from January 2011 and thereafter may be attributed to his service-connected CAD, but the period of appeal prior to January 2011 remains in question. 

Significantly, the severity of the Veteran's symptoms appears to be worse during this initial period. See, e.g., August 2010 VA examination. The August 2010 VA examiner did not diagnose CAD, but the Veteran's record was not reviewed. A medical opinion is needed as to whether the Veteran's symptoms during the entire appeal period are the result of his CAD or other non-service-connected disabilities; accordingly, remand is necessary for the Veteran's claim for an increased rating for CAD.

Regarding the Veteran's claim of service connection for a heart disease other than CAD, there is no medical opinion of record. Because unanswered medical questions remain, remand is necessary for a medical opinion. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Stroke

The Veteran suffered from a stroke in February 2006, a day after a cardioversion procedure for his atrial fibrillation. Private hospital records reflect that the stroke was "most likely" an "embolic event." See February 2006 private hospital records. Although the Veteran underwent a VA examination in August 2010, no medical opinion was provided. Accordingly, remand is necessary to resolve the remaining medical questions regarding the cause of the Veteran's stroke. See, Barr at 307.

TDIU

The matter of entitlement to TDIU is inextricably intertwined with the remanded claims herein; accordingly, it must be remanded as well.



Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from August 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should return the claims file to the September 2015 VA heart examiner, if available, to provide an addendum opinion regarding the nature and cause of the Veteran's heart disease(s) other than CAD and the cause of the heart disease symptoms present during the appeal period. If the September 2015 VA heart examiner is unavailable, then the file should be given to another examiner of similar qualification. The Veteran's claims file (including this remand) must be reviewed by the examiner. Specifically, the examiner must respond to the following:

(a) Please identify, by diagnosis, any heart disease other than CAD present during the appeal period (from April 2010), and the date of onset of CAD. The Veteran's diagnosis of atrial fibrillation must be discussed, as well as the July 2007 mention of CAD and October 2010 diagnosis of CAD in VA treatment records.

(b) For each heart disease other than CAD diagnosed, is it AT LEAST AS LIKELY AS NOT (50 PERCENT OR GREATER PROBABILITY) that it is related to the Veteran's military service? Please explain why. 

If any of Veteran's heart disease(s) other than CAD are not related to his military service, please explain the most likely cause of the disease(s).

(c) Is it AT LEAST AS LIKELY AS NOT (50 PERCENT OR GREATER PROBABILITY) that the Veteran's service-connected CAD has been the cause of the heart symptoms, such as metabolic equivalent testing levels, present during the appeal period (from April 2010)? Please explain why. If not, then please explain the disability(ies) causing the symptoms; if multiple causes cannot be distinguished, please explain why. The period prior to the January 2011 ablation MUST be discussed.

If the examiner cannot provide the requested opinions without resorting to speculation, this must be stated and explained.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. After the development in the first instruction is completed, the AOJ must arrange for a medical opinion to determine the nature and cause of the Veteran's stroke, with examination only if deemed necessary by the examiner. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record, the examiner must opine as to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50 PERCENT OR GREATER PROBABILITY) that the Veteran's stroke was either caused or aggravated by the Veteran's service-connected CAD or any other (as of yet) non-service-connected heart disease(s)? The examiner must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's service-connected disabilities, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(b) If not caused or aggravated by another disability, is it AT LEAST AS LIKELY AS NOT (50 PERCENT OR GREATER PROBABILITY) that the Veteran's stroke was incurred in or related to the Veteran's military service? Please explain why.

(c) If the Veteran's stroke was not caused or aggravated by any heart diseases or directly related to his military service, please explain the most likely cause.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2017).

